Citation Nr: 0805475	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-36 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a separate schedular 10 percent rating for 
tinnitus in each ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, wherein the RO denied separate schedular 10 
percent ratings for tinnitus in each ear.  The veteran timely 
appealed the RO's August 2005 rating action to the Board. 


FINDING OF FACT

The 10 percent rating currently in effect is the maximum 
schedular rating for recurrent tinnitus, whether the sound is 
perceived in one ear or both ears.


CONCLUSION OF LAW

The claim for a separate schedular 10 percent rating for 
tinnitus in each ear is without legal merit.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

In this case, as the law, and not the facts, is dispositive 
of the claim of entitlement to a separate schedular 10 
percent rating for tinnitus in each ear, the duties to notify 
and assist imposed by the VCAA are not applicable to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Service connection has been established for tinnitus, 
effective from the date of claim- June 12, 2003. 

In an April 2005 written argument to the RO, the veteran, 
through his representative, contended that he should be 
entitled to separate compensable evaluations for his service-
connected tinnitus under 38 C.F.R. § 4.25(b) (2007).

Persistent tinnitus as a symptom of a head injury, concussion 
or acoustic trauma warranted a 10 percent rating.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (effective prior to June 10, 
1999).

Amendments to Diagnostic Code 6260 in June 1999 provided a 10 
percent rating to be assigned for recurrent tinnitus, 
regardless of its etiology. 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (effective as of June 10, 1999).  The criteria, at 
that time, did not qualify tinnitus as either unilateral or 
bilateral.

Diagnostic Code 6260, revised June 13, 2003, provides that 
only a single 10 percent rating is to be assigned for 
recurrent tinnitus, whether the sound is perceived as being 
in one ear or both ears.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (effective as of June 13, 2003).

The most recent version of Diagnostic Code 6260 specifically 
prohibits multiple ratings.  In the notice of proposed 
rulemaking concerning the 2003 version of Diagnostic Code 
6260, and in the discussion of the nature of tinnitus, VA, 
relying on a medical treatise, found that tinnitus is a 
single disease entity, regardless of whether it is perceived 
as being in one ear or both ears.  67 Fed. Reg. 59,033 (Sept. 
19, 2002).  Hence, separate ratings for tinnitus affecting 
each ear are not assignable pursuant to 38 C.F.R. § 4.25(b).

As the present claim was initiated by the veteran, through 
his representative in April 2005, the current criteria for 
Diagnostic Code 6260 apply.  The Board finds that there is no 
legal basis of entitlement to separate schedular 10 percent 
ratings for service-connected tinnitus in each ear under the 
current version of Diagnostic Code 6260.

Pursuant to 38 C.F.R. § 4.25, "except as otherwise provided 
in" (emphasis added) the Schedule, disabilities arising from 
a single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any.  38 C.F.R. § 
4.25(b) (2007).

While the veteran's representative argues that the Court in 
Smith v. Nicholson, 
19 Vet. App. 63 (2005), authorized dual or separate ratings 
for bilateral tinnitus, that case specifically dealt with a 
claim that had been filed before the June 13, 2003 revision 
of Diagnostic Code 6260.  As previously noted, the veteran's 
claim was filed at the RO in April 2005.

The current version of Diagnostic Code 6260 makes it clear 
that a maximum 10 percent rating is assignable for tinnitus, 
regardless of whether it is unilateral or bilateral.  As 
such, under the currently revised criteria of Diagnostic Code 
6260, there is no basis for assigning a separate compensable 
rating for each ear.  

For these reasons, the Board finds that the arguments of the 
veteran and his representative are without merit, and the 
veteran's claim of entitlement to separate 10 percent ratings 
for bilateral tinnitus is denied as a matter of law. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).


						(CONTINUED ON THE NEXT PAGE)


ORDER

Entitlement to a separate schedular 10 percent rating for 
tinnitus in each ear is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


